COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON
                                      MEMORANDUM ORDER
Appellate case name:      Arturo Melo Medina v. The State of Texas
Appellate case numbers: 01-96-00259-CR; 01-96-00260-CR; 01-96-00261-CR
Trial court case numbers: 9427214; 9427213; 9427947
Trial court:              180th District Court of Harris County
         Appellant was convicted of murder on February 19, 1996. On direct appeal, this court
issued an opinion on November 6, 1997 concluding with the relief that “[w]e reform the trial
court’s judgment to delete the affirmative finding of a deadly weapon and, as reformed, affirm
the trial court’s judgment.” Medina v. State, 962 S.W.2d 83, 88 (Tex. App.—Houston [1st Dist.]
1997, pet. ref’d). Our mandate issued on June 8, 1998 and provided the following:
               After submitting the cause and inspecting the record of the court
               below, it is the opinion of this Court that there was error in that
               portion of the judgment which affirmatively found the use of a
               deadly weapon. It is therefore considered, adjudged, and ordered
               that this portion of the judgment be reformed by deleting the
               affirmative finding of a deadly weapon.
A true copy of this court’s June 8, 1998 mandate is attached to this order.
        On February 25, 2014, appellant filed a request that this court order the trial court to
reform its judgment by deleting the affirmative finding of a deadly weapon. Although this
court’s plenary power has expired, our November 6, 1997 opinion constituted this court’s
judgment, and we may still “enforce or suspend enforcement of [our] judgment.” TEX. R. APP. P.
19.3(c). Appellant, however, already has the relief he requests because this court’s opinion and
mandate already reformed the trial court’s judgment. Moreover, appellant’s request that we
command the trial court to comply with the mandate ignores the fact that the mandate did not
require the trial court to take any action to reform its judgment; rather, the mandate, itself,
reformed the judgment.
       Accordingly, appellant’s motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually        Acting for the Court
Date: April 22, 2014